Magruder, J.,
delivered the opinion of this court.
This was an application by the defendant, one of the representatives of Samuel Ellieott, to order the administrator of the latter, to make a distribution of his estate. The administrator appeared, and in his answer objects to the distribution, upon the ground, that his intestate was security in the bond given by the executors of one William E. George, and as such, may be answerable to a large amount.
Upon the same ground, the distribution of the estate of Samuel Ellieott, is resisted by one of the children, and a legatee of the said George. Upon no other ground is the distribution opposed. Indeed, it is admitted, that all other claims against S. Ellieott, except to a very inconsiderable amount, have been discharged.
The will of George is introduced into the record, which also furnishes evidence, that Philip T. George, the executor, has accepted of the estate, upon the terms mentioned in that will. This court is of opinion, that the children of William E. George, have no claim on the bond given by his executor, and, therefore, the matters stated in the answer, furnish the executor with no reason for delaying to distribute the estate of the said Samuel Ellieott.
DECREE AFFIRMED WITH COSTS.